DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of prior U.S. Patent No. 9,989,735. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of U.S. Patent No. 10,746,961. Although the claims at 
Instant Claims: 16/848,336
Patent No. 10,746,961
1. An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; and an image plane; wherein the optical image capturing system comprises the four lenses with refractive power, at least one lens among the first lens to the fourth lens has positive refractive power, focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, and with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE, and the following conditions are satisfied: 1≤f/HEP≤10; 0 deg<HAF≤150 deg; and 0.9≤2(ARE/HEP)≤2.0. 

1. An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; and an image plane; wherein the optical image capturing system comprises four lenses with refractive power, focal lengths of the four lenses are expressed as f1, f2, f3 and f4 respectively, a focal length of the optical image capturing system is expressed as f, an entrance pupil diameter of the optical image capturing system is expressed as HEP, a distance on an optical axis from an object side of the first lens to the image plane is expressed as HOS, a distance on the optical axis from the object side of the first lens to an image side of the fourth lens is expressed as InTL, a half maximum angle of view of the optical image capturing system is expressed as HAF, with a point on the surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is expressed as ARE, and conditions as follows are satisfied: 1≤f/HEP≤10, 0 deg<HAF≤150 deg, and 0.9≤2(ARE/HEP)≤2; wherein the refraction powers of the first to the fourth lens are ++-- or --+- in sequence. 

2. The optical image capturing system according to claim 1, wherein TV distortion for image formation in the optical image capturing system is denoted by TDT, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, a lateral aberration of the longest operation wavelength of visible light of a positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PLTA, a lateral aberration of the shortest operation wavelength of visible light of the positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PSTA, a lateral aberration of the longest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NLTA, a lateral aberration of the shortest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NSTA, a lateral aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by SLTA, a lateral aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by SSTA, and the following conditions are satisfied: PLTA≤100 µm; PSTA≤100 µm; NLTA≤100 µm; NSTA≤100 µm; SLTA≤100 µm; and SSTA≤100 µm; |TDT|<100%. 

wherein a TV distortion of the optical image capturing system when forming image is expressed as TDT, the optical image capturing system has an maximum image height HOI which is perpendicular to the optical axis on the image plane, a lateral aberration of the longest operation wavelength of visible light of a positive tangential fan of the optical image capturing system passing through a margin of the entrance pupil and incident at the image plane by 0.7 HOT is expressed as PLTA, and a lateral aberration of the shortest operation wavelength of visible light of the positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident at the image plane by 0.7 HOI is expressed as PSTA, a lateral aberration of the longest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident at the image plane by 0.7 HOI is expressed as NLTA, a lateral aberration of the shortest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident at the image plane by 0.7 HOT is expressed as NSTA, a lateral aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident at the image plane by 0.7 HOT is expressed as SLTA, a lateral aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident at the image plane by 0.7 HOT is expressed as SSTA, and the following conditions are satisfied: PLTA≤100 µm; PSTA≤100 µm; NLTA≤100 µm; NSTA≤100 µm; SLTA≤100 µm; and SSTA≤100 µm; |TDT|<100%. 

wherein an effective maximum radius of any surface of any one lens among the four lenses is denoted by EHD, and with a point on the any surface of any one lens of the four lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is denoted by ARS, and the following condition is satisfied: 0.9≤ARS/EHD≤2.0. 

wherein an effective maximum radius of any surface of any lens among the four lenses is expressed as EHD, and with a point on the surface of any one of the four lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is ARS, and the following condition is satisfied: 0.9≤ARS/EHD≤2.0. 


wherein the following condition is satisfied: 0 mm<HOS≤50 mm. 

4. The optical image capturing system of claim 1, wherein the optical image capturing system meets a following condition: 0 mm<HOS≤50 mm. 

6. The optical image capturing system according to claim 1, wherein with a first point on the object side of the fourth lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE41, with a second point on the image side of the fourth lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE42, a thickness of the fourth lens on the optical axis is denoted by TP4, and the following conditions are satisfied: 0.05≤ARE41/TP4≤25; and 0.05≤ARE42/TP4≤25. 

    6. The optical image capturing system of claim 1, wherein with a second point on the object side of the fourth lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter the surface along an outline of the surface is expressed as ARE41, with a third point on the image side of the fourth lens which crosses the optical axis defined as a third starting point, a length of an outline curve from the third starting point to a third coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is expressed as ARE42, a thickness of the fourth lens on the optical axis is expressed as TP4, and the following conditions are satisfied: 0.05≤ARE41/TP4≤25; and 0.05≤ARE42/TP4≤25. 

7. The optical image capturing system according to claim 1, wherein with a first point on the object side of the third lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE31, with a second point on the image side of the third lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE32, a thickness of the third lens on the optical axis is denoted by TP3, and the following conditions are satisfied: 0.05≤ARE31/TP3≤25; and 0.05≤ARE32/TP3≤25. 

wherein with a fourth point on the object side of the third lens which crosses the optical axis defined as a fourth starting point, a length of an outline curve from the fourth starting point to a fourth coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is expressed as ARE31, with a fifth point on the image side of the third lens which crosses the optical axis defined as a fifth starting point, a length of an outline curve from the fifth starting point to a fifth coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is expressed as ARE32, a thickness of the third lens on the optical axis is expressed as TP3, the following conditions are satisfied: 0.05≤ARE31/TP3≤25; and 0.05≤ARE32/TP3≤25. 


wherein the first lens has negative refractive power. 

8. The optical image capturing system of claim 1, wherein the fourth lens has negative refractive power. 

9. The optical image capturing system according to claim 1, wherein a distance from the aperture to the image plane on the optical axis is denoted by InS, and the following condition is satisfied: 0.2≤InS/HOS≤1.1. 

9. The optical image capturing system of claim 1, further comprising an aperture, wherein a distance from the aperture to the image plane on the optical axis is expressed as InS, and a condition as follows is satisfied: 0.2≤InS/HOS≤1.1.



Claims 1 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9 and 13 of U.S. Patent No. 10,185,121. Although the claims at issue are not identical, they are not patentably distinct from each other as underlined in the table below.
Instant Claims: 16/848,336
Patent No. 10,185,121
1. An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; and an image plane; wherein the optical image capturing system comprises the four lenses with refractive power, at least one lens among the first lens to the fourth lens has positive refractive power, focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, and with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE, and the following conditions are satisfied: 1≤f/HEP≤10; 0 deg<HAF≤150 deg; and 0.9≤2(ARE/HEP)≤2.0. 

An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a first image plane, which is an image wherein the optical image capturing system comprises four lenses with refractive power, at least one of the four lenses has positive refractive power, focal lengths of the four lenses are f1, f2, f3 and f4 respectively, a focal length of the optical image capturing system is f, an entrance pupil diameter of the optical image capturing system is HEP, a distance on the optical axis from an object-side surface of the first lens to the first image plane is HOS, a distance on the optical axis from the object-side surface of the first lens to an image-side surface of the fourth lens is InTL, half of a maximum angle of view of the optical image capturing system is HAF, the optical image capturing system has a maximum image height HOI perpendicular to the optical axis on the first image plane, a distance on the optical axis between the first image plane and the second image plane is FS, and conditions as follows are satisfied: 1≤f/HEP≤10, 0 deg<HAF≤150 deg, and |FS|≤15 µm, wherein at least one surface respectively of at least two lenses of the first lens to the fourth lens has at least one inflection point. 

3. The optical image capturing system of claim 1, wherein an outline curve starting from an intersection point of the optical axis and any surface of any one of the four lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE, and a condition as follows is satisfied: 0.9≤2(ARE/HEP)≤2.0.
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; and an image plane; wherein the optical image capturing system comprises the four lenses with refractive power, at least one surface of at least one lens among the four lenses has at least one inflection point, at least one lens among the second lens, the third lens and the fourth lens has positive refractive power, focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, and with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE, and the following conditions are satisfied: 1≤f/HEP≤10; 0 deg<HAF≤150 deg; and 0.9≤2(ARE/HEP)≤2.0. 

 9. An optical image capturing system, from an object side to an image side, comprising: a first lens with positive refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a first image plane, which is an image plane specifically for visible light and perpendicular to an optical axis, and a central field of view of the first image plane has a maximum value of through-focus modulation transfer rate (MTF) at a first spatial frequency of 220 cycles/mm; and a second image plane, which is an image plane specifically for infrared light and perpendicular to the optical axis, and a central field of view of the second image plane has a maximum value of the through-focus modulation transfer rate (MTF) at the first spatial frequency of 220 cycles/mm; wherein the optical image capturing system comprises four lenses with refractive power, at least one of the second lens to the fourth lens has positive refractive power, focal lengths of the four lenses are f1, f2, f3 and f4 respectively, a focal length of the optical image capturing system is f, an entrance pupil diameter of the optical image capturing system is HEP, a distance from an object-side surface of the first lens to the first image plane on the optical axis is HOS, a distance from the object-side surface of the first lens to an image-side surface of the fourth lens on the optical axis is InTL, half of a maximum angle of view of the optical image capturing system is HAF, the optical image capturing system has a maximum image height HOI on the first image plane perpendicular to the optical axis, an outline curve starting from an intersection point of the optical axis and any surface of any one of the four lenses, travelling along an outline of the surface, and ending at a coordinate point on the surface which has a vertical height of 1/2 entrance pupil diameter from the optical axis, has an outline curve length denoted as ARE, a distance between the first image plane and the second image plane on the optical axis is denoted as FS, and conditions as follows are satisfied: 1≤f/HEP≤10, 0 deg<HAF≤150 deg, |FS|≤15 µm, and 0.9≤2(ARE/HEP)≤2.0, wherein central thicknesses of the first lens, the second lens and the third lens on the optical axis are TP1, TP2 and TP3 respectively, and conditions as follows are satisfied: 0.4≤TP1/TP3≤1.5, and 0.4≤TP2/TP3≤0.9. 

13. The optical image capturing system of claim 9, wherein at least one surface respectively of at least two lenses of the first lens to the fourth lens has at least one inflection point. 



Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,958,643. Although the claims at issue are not identical, they are not patentably distinct from each other as underlined in the table below.
Instant Claims: 16/848,336
Patent No. 9,958,643
1. An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; and an image plane; wherein the optical image capturing system comprises the four lenses with refractive power, at least one lens among the first lens to the fourth lens has positive refractive power, focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, and with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE, and the following conditions are satisfied: 1≤f/HEP≤10; 0 deg<HAF≤150 deg; and 0.9≤2(ARE/HEP)≤2.0. 

An optical image capturing system, from an object side to an image side, comprising: a first lens element with refractive power; a second lens element with refractive power; a third lens element with refractive power; a fourth lens element with refractive power; a first image plane, which is an image plane specifically for visible light and perpendicular to an optical axis; a through-focus modulation transfer rate (value of MTF) at a first spatial frequency having a maximum value at central field of view of the first image plane; and a second image plane, which is an image plane specifically for infrared light and wherein the optical image capturing system comprises four lens elements with refractive powers, at least one of the four lens elements has positive refractive power; focal lengths of the four lens elements are respectively f1, f2, f3 and f4; a focal length of the optical image capturing system is f, and an entrance pupil diameter of the optical image capturing system is HEP; a distance on the optical axis from an object-side surface of the first lens element to the first image plane is HOS, a distance on the optical axis from the object-side surface of the first lens element to an image-side surface of the fourth lens element is InTL, a maximum effective diameter of the image-side surface of the fourth lens element is denoted by PhiA4, half of a maximum viewable angle of the optical image capturing system is denoted by HAF; the optical image capturing system has a maximum image height HOI on the first image plane perpendicular to the optical axis; a distance on the optical axis between the first image plane and the second image plane is denoted by FS; conditions as follows are satisfied: 1≤f/HEP≤10, 0 deg<HAF≤150 deg, 0<PhiA4/InTL≤5, and |FS|≤30 µm. 

3. The optical image capturing system of claim 1, wherein an outline curve starting from an axial point on any surface of any one of the four lens elements, tracing along an outline of the surface, and ending at a coordinate point on the surface that has a vertical height of 1/2 entrance pupil diameter from the optical axis, has a length denoted by ARE, the following condition is satisfied: 0.9≤2(ARE/HEP)≤2.0. 



s 1-3, 6, 7, 9, 20, 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 9, 20, 21 and 25 of U.S. Patent No. 10,054,764. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6, 7, 9, 20, 21 and 25 of U.S. Patent No. 10,054,764 anticipate claims 1-3, 6, 7, 9, 20, 21 and 25 of the present application.
Claims 1, 2, 5-7, 9-11, 13, 14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 14-19 and 25 of U.S. Patent No. 9,964,735. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-10, 14-19 and 25 of U.S. Patent No. 9,964,735 anticipate claims 1, 2, 5-7, 9-11, 13, 14 and 17-19 of the present application.
Claims 1, 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 9,964,734. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 9 of U.S. Patent No. 9,964,734 anticipate claims 1, 2 and 9 of the present application.
Claims 1-7, 9-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,964,734. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 9,964,734 anticipate claims 1-7, 9-25 of the present application.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,725,267. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of U.S. Patent No. 10,725,267 anticipate claim 1 of the present application.
s 1, 20, 21 and 23-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 17, 18, and 20-22 of U.S. Patent No. 9,804,361. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 17, 18, and 20-22 of U.S. Patent No. 9,804,361 anticipate Claims 1, 20, 21 and 23-25 of the present application.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,317,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of U.S. Patent No. 10,317,644 anticipate claim 1 of the present application.
Claims 1-4, 6, 7, 9-11, 13, 15, and 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5, 6, 8, 9, 10, 12, 14, 15-17 of U.S. Patent No. 10,001,625. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 5, 6, 8, 9, 10, 12, 14, 15-17 of U.S. Patent No. 10,001,625 anticipate claims 1-4, 6, 7, 9-11, 13, 15, and 16-18  of the present application.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/823,362. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of Application No. 16/823,362 anticipate claim 1 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/930,771. Although the claims 1-25 of Application No. 16/930,771 anticipate claims 1-25 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-4, 9-11, 14, 20-21 and 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, 20-21 and 25 of copending Application No. 16/930,721. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 8-11, 20-21 and 25 of Application No. 16/930,721 anticipate claims 1-4, 9-11, 14, 20-21 and 25 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. US 2018/0188480.
Regarding claim 1, Chang teaches an optical image capturing system (at least in Fig. 1A: 10), from an object side to an image side (para [0119]), comprising: 
a first lens with refractive power (para [0120]: 110)); 
a second lens with refractive power (para [0123]: 120); 
a third lens with refractive power (para [126]: 130); 

an image plane (para [0134]: 180); 
wherein the optical image capturing system comprises the four lenses with refractive power (Fig. 1A and para [0119]: lenses 110, 120, 130 and 140), 
at least one lens among the first lens to the fourth lens has positive refractive power (para [0123]: states that the second lens is positive), 
focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4 (Table 1: depicts the focal powers of all four lenses i.e., f1= -5.453, f2 = 9.542, f3 = -3.714 and f4 = 2.759), respectively, and 
a focal length of the optical image capturing system is f (Table 1: f = 2.6841), 
the entrance pupil diameter of the optical image capturing system is denoted by HEP (para [0025]), 
a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0019]), 
a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL (para [0019]),
 a half maximum angle of view of the optical image capturing system is denoted by HAF (para [0023]), and 
with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE (para [0028]), and 
the following conditions are satisfied: 

 0 deg<HAF≤150 deg (Table 1: HAF = 70 deg); and 
0.9≤2(ARE/HEP)≤2.0 (para [0044]). 
Regarding claim 2, Chang teaches the optical image capturing system according to claim 1, wherein TV distortion for image formation in the optical image capturing system is denoted by TDT, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, a lateral aberration of the longest operation wavelength of visible light of a positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PLTA, a lateral aberration of the shortest operation wavelength of visible light of the positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PSTA, a lateral aberration of the longest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NLTA, a lateral aberration of the shortest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NSTA, a lateral aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by SLTA, a lateral aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by SSTA, and the following 
Regarding claim 3, Chang teaches the optical image capturing system according to claim 1, wherein an effective maximum radius of any surface of any one lens among the four lenses is denoted by EHD, and with a point on the any surface of any one lens of the four lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is denoted by ARS, and the following condition is satisfied: 0.9≤ARS/EHD≤2.0 (the Table in para [0162]: teaches that ARS/EHD = 1.0058). 
Regarding claim 4, Chang teaches the optical image capturing system according to claim 1, wherein the following condition is satisfied: 0 mm<HOS≤50 mm (para [0139]: HOS = 18.74760 mm). 
Regarding claim 5, Chang teaches the optical image capturing system according to claim 1, wherein the image plane is a plane or a curved surface (para [0014]: states that the image plane is perpendicular to the optical axis, which it infers the image plane is a plane). 
Regarding claim 6, Chang teaches the optical image capturing system according to claim 1, wherein with a first point on the object side of the fourth lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE41, with a second point on the image side of the fourth lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate 
Regarding claim 8, Chang teaches the optical image capturing system according to claim 1, wherein the first lens has negative refractive power (Table 1: shows the focal lens of L1 is -5.453). 
Regarding claim 9, Chang teaches the optical image capturing system according to claim 1, wherein a distance from the aperture to the image plane on the optical axis is denoted by InS, and the following condition is satisfied: 
0.2≤InS/HOS≤1.1 (para [0093]). 
Regarding claim 10, Chang teaches an optical image capturing system (at least in Fig. 1A: 10), from an object side to an image side (para [0119]), comprising: 
a first lens with refractive power (para [0120]: 110)); 
a second lens with refractive power (para [0123]: 120); 
a third lens with refractive power (para [126]: 130); 
a fourth lens with refractive power (para [0129]: 140); and 
an image plane (para [0134]: 180); 
wherein the optical image capturing system comprises the four lenses with refractive power (Fig. 1A and para [0119]: lenses 110, 120, 130 and 140), 
 at least one surface of at least one lens among the four lenses has at least one inflection point (para [0123]: second lens having inflection point on the object side 122), 

focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4 (Table 1: depicts the focal powers of all four lenses i.e., f1= -5.453, f2 = 9.542, f3 = -3.714 and f4 = 2.759), respectively, and 
a focal length of the optical image capturing system is f (Table 1: f = 2.6841), 
the entrance pupil diameter of the optical image capturing system is denoted by HEP (para [0025]), 
a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0019]), 
a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL (para [0019]),
 a half maximum angle of view of the optical image capturing system is denoted by HAF (para [0023]), and 
with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE (para [0028]), and 
the following conditions are satisfied: 
1≤f/HEP≤10 (Table 1: f/HEP = 2.7959);
 0 deg<HAF≤150 deg (Table 1: HAF = 70 deg); and 
0.9≤2(ARE/HEP)≤2.0 (para [0044]). 
Regarding claim 11, Chang teaches the optical image capturing system according to claim 10, wherein an effective maximum radius of any surface of any one lens among the four lenses is denoted by EHD, and with a point on the any surface of any one lens of the four lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is denoted by ARS, and the following condition is satisfied: 
0.9≤ARS/EHD≤2.0 (the Table in para [0162]: teaches that ARS/EHD = 1.0058). 
Regarding claim 12, Chang teaches the optical image capturing system according to claim 10, wherein at least one of object and image sides of the fourth lens has at least one inflection point (para [0129]: teaches the image side surface of the fourth lens having an inflection point). 
Regarding claim 13, Chang teaches the optical image capturing system according to claim 10, wherein a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, a lateral aberration of the longest operation wavelength of visible light of a positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PLTA, a lateral aberration of the shortest operation wavelength of visible light of the positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PSTA, a lateral aberration of the longest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NLTA, a lateral aberration 
Regarding claim 14, Chang teaches the optical image capturing system according to claim 10, wherein the first lens has negative refractive power (Table 1: shows the focal lens of L1 is -5.453). 
Regarding claim 15, Chang teaches the optical image capturing system according to claim 10, wherein a distance between the first lens and the second lens on the optical axis is denoted by IN12, and the following condition is satisfied: 0<IN12/f≤60 (para [0097]). 
Regarding claim 16, Chang teaches the optical image capturing system according to claim 10, wherein a distance between the third lens and the fourth lens on the optical axis is denoted by IN34, and the following condition is satisfied: 0<IN34/f≤5 (para [0099]). 
Regarding claim 17, Chang teaches the optical image capturing system according to claim 10, wherein a distance between the third lens and the fourth lens on the optical axis is denoted by IN34, a thickness of the third lens on the optical axis is denoted by TP3, and a 
Regarding claim 18, Chang teaches the optical image capturing system according to claim 10, wherein a distance between the first lens and the second lens on the optical axis is denoted by IN12, a thickness of the first lens on the optical axis is denoted by TP1, a thickness of the second lens on the optical axis is denoted by TP2, and the following condition is satisfied: 1≤(TP1+IN12)/TP2≤10 (para [0100]). 
Regarding claim 19, Chang teaches the optical image capturing system according to claim 10, wherein at least one lens among the first lens, the second lens, the third lens and the fourth lens is a light filtering element with a wavelength of less than 500 nm (para [0117]). 
Regarding claim 20, Chang teaches an optical image capturing system (at least in Fig. 1A: 10), from an object side to an image side (para [0119]), comprising:
a first lens with negative refractive power (para [0120]: 110)); 
a second lens with refractive power (para [0123]: 120); 
a third lens with refractive power (para [126]: 130); 
a fourth lens with refractive power (para [0129]: 140); 
wherein at least one of object and image sides of the fourth lens has at least one inflection point (para [0129]); and 
an image plane (para [0134]: 180);
wherein the optical image capturing system comprises the four lenses with refractive power (Fig. 1A and para [0119]: lenses 110, 120, 130 and 140), 

focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4 (Table 1: depicts the focal powers of all four lenses i.e., f1= -5.453, f2 = 9.542, f3 = -3.714 and f4 = 2.759), respectively, and 
a focal length of the optical image capturing system is f (Table 1: f = 2.6841), 
the entrance pupil diameter of the optical image capturing system is denoted by HEP (para [0025]), 
a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0019]), 
a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL (para [0019]),
 a half maximum angle of view of the optical image capturing system is denoted by HAF (para [0023]), and 
with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE (para [0028]), and 
the following conditions are satisfied: 
1≤f/HEP≤10 (Table 1: f/HEP = 2.7959);
 0 deg<HAF≤150 deg (Table 1: HAF = 70 deg); and 
0.9≤2(ARE/HEP)≤2.0 (para [0044]). 
Regarding claim 21, Chang teaches the optical image capturing system according to claim 20, wherein an effective maximum radius of any surface of any one lens among the four lenses is denoted by EHD, and with a point on the any surface of any one lens of the four lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is denoted by ARS, and the following condition is satisfied: 0.9≤ARS/EHD≤2.0 (the Table in para [0162]: teaches that ARS/EHD = 1.0058). 
Regarding claim 22, Chang teaches the optical image capturing system according to claim 20, wherein the following condition is satisfied: 0 mm<HOS≤50 mm (para [0139]: HOS = 18.74760 mm). 
Regarding claim 23, Chang teaches the optical image capturing system according to claim 20, wherein with a first point on the object side of the fourth lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE41, with a second point on the image side of the fourth lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE42, a thickness of the fourth lens on the optical axis is denoted by TP4, and the following conditions are satisfied: 0.05≤ARE41/TP4≤25; and 0.05≤ARE42/TP4≤25 (Claim 7). 
Regarding claim 25, Chang teaches the optical image capturing system according to claim 20, further comprising an aperture stop, an image sensing device and a driving module, wherein the image sensing device is disposed on the image plane, a distance on the optical axis from the aperture stop to the image plane is denoted by InS, and the driving module couples with the lenses to displace the lenses, and the following condition is satisfied: 0.2≤InS/HOS≤1.1 (para [0093]).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. US 2018/0120542.
Regarding claim 1, Chang teaches an optical image capturing system (at least in Fig. 1A: 10), from an object side to an image side (para [0092]), comprising: 
a first lens with refractive power (para [0093]: 110)); 
a second lens with refractive power (para [0096]: 120); 
a third lens with refractive power (para [0099]: 130); 
a fourth lens with refractive power (para [0102]: 140); and 
an image plane (para [0092]: 180); 
wherein the optical image capturing system comprises the four lenses with refractive power (Fig. 1A and para [0092]: lenses 110, 120, 130 and 140), 
at least one lens among the first lens to the fourth lens has positive refractive power (para [0096]: states that the second lens is positive), 
focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4 (Table 1: depicts the focal powers of all four lenses), respectively, and 
a focal length of the optical image capturing system is f (Table 1: f = 3.4375), 

a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0025]), 
a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL (para [0025]),
 a half maximum angle of view of the optical image capturing system is denoted by HAF (para [0025]), and 
with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE (para [0025]), and 
the following conditions are satisfied: 
1≤f/HEP≤10 (Table 1: f/HEP = 2.23);
 0 deg<HAF≤150 deg (Table 1: HAF = 39.69 deg); and 
0.9≤2(ARE/HEP)≤2.0 (para [0025]). 
Regarding claim 7, Chang teaches the optical image capturing system according to claim 1, wherein with a first point on the object side of the third lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE31, with a second point on the image side of the third lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate . 
Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. US 2017/0351062.
Regarding claim 20, Lai teaches an optical image capturing system (at least in Fig. 2A: 20), from an object side to an image side (para [0135]), comprising:
a first lens with negative refractive power (para [0136]: 210)); 
a second lens with refractive power (para [0137]: 220); 
a third lens with refractive power (para [138]: 230); 
a fourth lens with refractive power (para [0139]: 240); 
wherein at least one of object and image sides of the fourth lens has at least one inflection point (para [0139]); and 
an image plane (para [0135]: 180);
wherein the optical image capturing system comprises the four lenses with refractive power (Fig. 1A and para [0135]: lenses 110, 120, 130 and 140), 
at least one surface of at least one lens among the first lens, the second lens, and the third lens has at least one inflection point (para [0136]: second lens having inflection point on the object side 222), 
focal lengths of the first lens through the fourth lens are f1, f2, f3, and f4 (Table 3: depicts the focal powers of all four lenses), respectively, and 
a focal length of the optical image capturing system is f (Table 3: f = 3.04877), 

a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0026]), 
a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL (para [0026]),
 a half maximum angle of view of the optical image capturing system is denoted by HAF (para [0026]), and 
with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE (para [0028]), and 
the following conditions are satisfied: 
1≤f/HEP≤10 (Table 3: f/HEP = 1.0);
 0 deg<HAF≤150 deg (Table 3: HAF = 42.4981 deg); and 
0.9≤2(ARE/HEP)≤2.0 (para [0026]). 
Regarding claim 24, Lai teaches the optical image capturing system according to claim 20, wherein with a first point on the object side of the third lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE31, with a second point on the image side of the third lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate point of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872